Citation Nr: 0322074	
Decision Date: 09/02/03    Archive Date: 09/08/03

DOCKET NO.  00-19 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating in excess of 20 
percent for post operative medial and lateral meniscectomies 
of the right knee.

2.  Entitlement to an increased rating in excess of 10 
percent for traumatic arthritis of the right knee.

3.  Entitlement to a total disability rating on the basis of 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America




ATTORNEY FOR THE BOARD

W. Yates, Counsel


REMAND

The veteran served on active duty from November 1975 to July 
1976. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2000 RO decision which denied ratings in 
excess of 20 percent for post operative medial and lateral 
meniscectomies of the right knee and in excess of 10 percent 
for traumatic arthritis of the right knee.  The decision also 
denied a total disability rating on the basis of individual 
unemployability due to service-connected disabilities (TDIU).  
The veteran timely perfected an appeal of this decision.

In November 2000, the RO granted service connection at a 10 
percent disability rating for chondromalacia of the left 
knee.  A timely notice of disagreement regarding the initial 
rating assigned to this left knee condition is not shown.

At his request, a hearing was scheduled for the veteran 
before a member of the Board to be held in December 2000.  A 
report of contact form, dated in November 2000, noted that 
the veteran wished to have the hearing cancelled and to have 
his file sent to the Board for a decision.

In June 2003, the veteran's representative submitted an 
Informal Hearing Presentation which argued that the duty to 
inform the veteran under the Veterans Claims Assistance Act 
of 2000 had not been complied with and that a remand is 
therefore necessary in this case.  After reviewing the claims 
folder, the Board agrees that additional development is 
necessary in the current appeal.  



Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the RO for the following 
actions:

1.  Ask the veteran to identify all VA 
and non-VA health care providers, if any, 
that have treated the veteran for his 
service connected bilateral knee 
disorders (including post operative 
medial and lateral meniscectomies of the 
right knee, traumatic arthritis of the 
right knee, and chondromalacia of the 
left knee), since the July 2000 statement 
of the case was issued.  Obtain records 
from each health care provider the 
appellant identifies.

2.  After completion of any development 
resulting from paragraph 1 above, the 
veteran should be afforded an examination 
by a physician with appropriate expertise 
to determine the nature and extent of all 
impairment due to the veteran's service-
connected bilateral knee disabilities 
(including post operative medial and 
lateral meniscectomies of the right knee, 
traumatic arthritis of the right knee, 
and chondromalacia of the left knee).  
The veteran should be properly notified 
of the date, time, and place of the 
examination in writing, and informed of 
the consequences of his failure to appear 
without good cause.  The claims folders, 
to include a copy of this remand, must be 
made available to and be reviewed by the 
examiner.

?	The examiner should describe 
all symptomatology due to the 
veteran's service-connected 
bilateral knee disabilities, 
i.e., post operative residuals 
of medial and lateral 
meniscectomies and arthritis of 
the right knee and 
chondromalacia of the left 
knee, and to the extent 
possible distinguish the 
manifestations of the service-
connected bilateral knee 
disabilities from those of any 
other knee disorders other than 
the service connected disorders 
that may be present.  All 
indicated studies, including x-
rays and range of motion 
studies in degrees, should be 
performed.  

?	In reporting the results of 
range of motion testing, the 
examiner should identify any 
objective evidence of pain and 
the specific excursion(s) of 
motion, if any, accompanied by 
pain.  To the extent possible, 
the examiner should assess the 
degree of severity of any pain.  

?	The examiner should provide an 
opinion concerning the degree 
of severity of any instability 
or subluxation of the knee.  
The examiner should also 
determine if the knee locks and 
if so the frequency of the 
locking.  

?	Tests of joint movement against 
varying resistance should be 
performed.  The extent of any 
incoordination, weakened 
movement and excess 
fatigability on use should also 
be described by the examiner.  
If feasible, the examiner 
should assess the additional 
functional impairment due to 
weakened movement, excess 
fatigability, or incoordination 
in terms of the degree of 
additional range of motion 
loss.   

?	The examiner should also 
express an opinion concerning 
whether there would be 
additional limits on functional 
ability on repeated use or 
during flare-ups (if the 
veteran describes flare-ups), 
and, to the extent possible, 
provide an assessment of the 
functional impairment on 
repeated use or during flare-
ups.  If feasible, the examiner 
should assess the additional 
functional impairment on 
repeated use or during flare-
ups in terms of the degree of 
additional range of motion 
loss.  

3.  After the development instructions in 
paragraphs 1 and 2 have been completed 
please notify the veteran of the VCAA in 
writing, informing him of VA's 
obligations to him under the law with 
respect to the issues listed on the title 
page of this action.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act and the implementing 
regulations are fully complied with and 
satisfied. 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West 2002).  Thereafter, 
the RO should review the claims file and 
ensure that the above development has 
been conducted and completed in full. 
Then, the RO should undertake any further 
actions required to comply with the VCAA.

4.  Following completion of the above 
actions, the RO must review the claims 
folders and ensure that all of the 
foregoing development has been conducted 
and completed in full. If any development 
is incomplete, appropriate corrective 
action is to be implemented. 

5.  After completion of the above, the RO 
should readjudicate the issues on appeal.  
If the benefits sought on appeal are not 
granted to the veteran's satisfaction, 
the veteran and his representative must 
be furnished a supplemental statement of 
the case and be given the appropriate 
time period to respond before the claims 
files are returned to the Board for 
further appellate consideration.  All 
issues properly in appellate status 
should be returned to the Board at the 
same time.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




